MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                   Nov 29 2018, 6:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                     Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Akeem D. Boddie,                                        November 29, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1038
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff.                                     Jr., Judge
                                                        Trial Court Cause No.
                                                        02D06-1708-F1-11



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018           Page 1 of 13
                               Case Summary and Issues
[1]   Following a jury trial, Akeem Boddie was convicted of burglary, a Level 1

      felony, and theft, a Level 6 felony, and received a sentence totaling forty-two

      years. Boddie appeals his conviction of burglary and his sentence, raising two

      issues for review: whether sufficient evidence supports his burglary conviction

      and whether his sentence is inappropriate. Concluding the evidence is sufficient

      and that his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   In the early morning hours of May 1, 2017, Deloise Kelly, a seventy-five-year-

      old woman, heard a crash in her house and, unable to get back to sleep, got up

      to go to the bathroom. When she walked into her kitchen she was punched in

      the mouth by an intruder she later identified as Boddie. A struggle ensued

      resulting in Kelly being struck two more times. After the last strike, Kelly fell

      backwards and hit her head on the floor. She did not see the face of the person

      who attacked her but remembered him saying, “I’m going to beat your ass

      bitch.” Transcript, Volume 1 at 124. She also recalled that he was short,

      African-American, and was wearing a dark-colored hoodie. Kelly remained on

      the floor dazed for a while after the intruder left, but eventually made it into her

      bedroom where she called 911.


[3]   Officer Daniel Hartman of the Fort Wayne Police Department was dispatched

      to Kelly’s house and discovered the back sliding glass door was shattered. After


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 2 of 13
      entering the residence, Officer Hartman found Kelly in her bedroom bloody

      and disoriented. A paramedic arrived soon thereafter and treated Kelly for

      injuries to her face and hands. She was taken to the hospital and treated for a

      subarachnoid hemmorhage. Kelly was also treated for a broken nose, required

      sutures for ten different wounds, and her head injuries required staples. Police

      showed Kelly a photo array at the hospital, asking her if she could identify the

      person who attacked her. She identified a photograph that was not of Boddie.

      She remained in the hospital for a month before being discharged to a

      rehabilitation facility. She suffers from ongoing pain and vision difficulties.


[4]   Kelly recognized Boddie’s voice during the incident but was unable to

      remember his name, only recalling that he lived next door at some point and

      dated one of her foster daughters several years ago. After she was released from

      the hospital, Kelly was driving in her neighborhood and saw Boddie, at which

      time she realized that Boddie was the person associated with the voice.


[5]   Kelly’s car keys, television, laptop, and car were all missing after the break in.

      Four hours after the incident, Boddie was seen at a nearby Walgreens in Kelly’s

      car. He stole two cases of beer from the store, returned to Kelly’s car, and

      drove away. The Walgreens assistant manager was able to see the car and

      driver as it left the parking lot and took several pictures. He noticed the sole

      occupant of the car was an African-American male wearing a black hoodie.


[6]   Shortly thereafter, Officer Scotty Lewis located Kelly’s vehicle parked in an

      alley a few miles from the Walgreens. Officer Lewis observed two men walking


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 3 of 13
      out of a residence just north of where the vehicle was found. One of the men

      was carrying two cases of beer and matched the description of the person who

      had stolen beer from Walgreens. Officers took the men into custody. Another

      officer brought the Walgreens assistant manager to a location near the alley so

      that he could see the men officers had detained. The assistant manager

      identified Boddie as the person who had taken beer from the Walgreens without

      paying. The assistant manager also identified Boddie at trial.


[7]   Police gathered Boddie’s clothing and took a swab of his DNA to run against

      other DNA samples recovered during the investigation. At trial, a DNA expert

      noted that Boddie’s jeans had glass pieces in the cuffs, a blood stain on his

      shoes tested positive for both his and Kelly’s DNA, and both his and Kelly’s

      DNA, along with an unknown third person’s, was found on the steering wheel

      of the car. Police also matched the soles of Boddie’s shoes with a bloody

      shoeprint left in Kelly’s kitchen.


[8]   On August 15, 2017, the State charged Boddie with burglary, a Level 1 felony;

      aggravated battery, a Level 3 felony; and auto theft, a Level 6 felony, for the

      acts committed against Kelly; and theft, a Level 6 felony, for the acts

      committed against Walgreens. A jury found Boddie guilty on all counts.

      Boddie was sentenced on March 26, 2018. The trial court found that Boddie’s

      extensive criminal history and the age and condition of the victim constituted

      aggravating factors and found no mitigating factors. The trial court entered

      judgment of conviction only as to burglary and theft and sentenced Boddie to



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 4 of 13
       consecutive terms of forty years for the burglary conviction and two years for

       the theft conviction. Boddie now appeals.



                                    Discussion and Decision                               1




                                      I. Sufficiency of Evidence
                                           A. Standard of Review
[9]    When reviewing a challenge to the sufficiency of evidence, “[w]e will not

       reweigh the evidence or assess the credibility of witnesses.” Watson v. State, 776
N.E.2d 914, 918 (Ind. Ct. App. 2002). We will only consider evidence most

       favorable to the verdict along with “all reasonable inferences that can be drawn

       therefrom.” Id. “If a reasonable trier of fact could have found the defendant

       guilty based on the probative evidence and reasonable inferences drawn

       therefrom, then the conviction will be affirmed.” Id.


                                                   B. Sufficiency
[10]   Boddie argues the State failed to present sufficient evidence to support his

       conviction for Level 1 felony burglary.2 Indiana statute defines burglary as “[a]

       person who breaks and enters the building or structure of another person, with

       intent to commit a felony or theft in it[.]” Ind. Code § 35-43-2-1. The offense is




       1
        Boddie’s appellant’s brief does not include a Summary of Argument section as required by Indiana
       Appellate Rule 46(A)(7).
       2
         Boddie specifically does not challenge his conviction for theft, as his sole argument on appeal is that Kelly’s
       identification of him was insufficient to support convictions for the crimes committed against her.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018                    Page 5 of 13
       a Level 1 felony if: “(A) the building or structure is a dwelling; and (B) it results

       in serious bodily injury to any person other than a defendant.” Ind. Code § 35-

       43-2-1(4). Therefore, the burden was on the State at trial to prove beyond a

       reasonable doubt that Boddie broke and entered into Kelly’s home, intended to

       commit a felony or theft therein, and caused serious bodily injury to Kelly. See

       Ind. Code § 35-41-4-1(a).


[11]   Kelly identified Boddie as the intruder at trial, testifying that she was able to

       recognize him by his voice. She remembered the voice belonged to a

       neighborhood boy who dated her foster daughter five or six years prior. The

       State presented five pieces of circumstantial evidence that bolstered Kelly’s

       identification by showing that: (1) Boddie was observed driving Kelly’s stolen

       car a few hours after the assault; (2) Boddie’s DNA was found on the steering

       wheel of Kelly’s stolen car; (3) Kelly’s DNA was present on Boddie’s shoes; (4)

       the tread of Boddie’s shoes matched the bloody shoeprints found in Kelly’s

       home; and (5) Boddie’s jean cuffs contained broken fragments of glass.


[12]   Our supreme court has held on multiple occassions that “[i]n-court

       identifications on the basis of voice alone [are] sufficient to sustain a

       conviction.” Easley v. State, 427 N.E.2d 435, 436 (Ind. 1981). It has also been

       held that voice identification that places the defendant at the scene of a crime at

       the time and place of the crime’s commission constitutes direct evidence

       because it is based on the witness’s personal senses. Jackson v. State, 758 N.E.2d
1030, 1036 (Ind. Ct. App. 2001).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 6 of 13
[13]   Here, Boddie contends that Kelly’s identification is insufficient to sustain his

       burglary conviction. He argues that Kelly’s identification is faulty because: (1)

       Kelly’s identification was based on hearing seven words, a very limited amount

       of contact; (2) Kelly gave an extremely vague description of the culprit to

       police, only remembering that he was African-American, short, and wearing a

       hoodie; (3) Kelly did not identify Boddie when initially presented with a photo

       array; (4) Kelly did not identify Boddie until two months after the incident; and

       (5) a substantial length of time had passed since Boddie dated Kelly’s foster

       daughter and the burglary.


[14]   Boddie cites Gaddis v. State, where our supreme court cautioned that a court

       needs to be particularly vigilant in assessing sufficiency claims where the

       conviction is supported by only one eyewitness’s testimony. 253 Ind. 73, 80,

       251 N.E.2d 658, 662 (1969). The court stated in Gaddis that identification by

       only one eyewitness can lead to errors stemming from imperfect recollection or

       defective perception when the identification is coupled with a complete lack of

       corroborating circumstantial evidence. Id. Boddie argues that the

       circumstantial evidence in this case does not corroborate the identification

       made by Kelly. He contends the four hours between when the incident

       occurred and when he was arrested effectively negates any inference that he was

       the one who stole Kelly’s vehicle just because he was found in possession of it.

       To further bolster his point, Boddie cites the fact that a third person’s DNA was

       recovered from Kelly’s stolen car, as well as ambiguity surrounding how Kelly’s

       blood actually got on his shoes.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 7 of 13
[15]   Boddie’s arguments challenging the circumstantial evidence are a request for

       this court to reweigh the evidence and judge witness credibility, two matters

       which are the sole responsibility of the jury. See Watson, 776 N.E.2d at 918.

       His argument also fails because unlike the witness’s testimony in Gaddis, Kelly’s

       testimony was not induced by coercion and her identification of Boddie was

       bolstered by five pieces of circumstantial evidence pointing to Boddie as the

       perpetrator.


[16]   Kelly’s voice identification of Boddie coupled with the circumstantial evidence

       reinforcing her identification is sufficient for a reasonable jury to find beyond a

       reasonable doubt that Boddie committed burglary.


                                   II. Inappropriate Sentence
                                       A. Standard of Review
[17]   “The Court may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Ind. Appellate Rule 7(B).


               It is on this basis alone that a criminal defendant may now
               challenge his or her sentence where the trial court has entered a
               sentencing statement that includes a reasonably detailed
               recitation of its reasons for imposing a particular sentence that is
               supported by the record, and the reasons are not improper as a
               matter of law, but has imposed a sentence with which the
               defendant takes issue.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 8 of 13
       Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218 (Ind. 2007). The defendant has the burden to persuade us that the sentence

       imposed by the trial court is inappropriate. Id. at 494. “[W]hether we regard a

       sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). The sentence imposed by the trial

       court should be upheld unless we find compelling evidence “portraying in a

       positive light the nature of the offense (such as accompanied by restraint,

       regard, and lack of brutality) and the defendant’s character (such as substantial

       virtuous traits or persistent examples of good character).” Stephenson v. State, 29
N.E.3d 111, 122 (Ind. 2015).


                                 B. Indiana Appellate Rule 7(B)
[18]   Boddie argues that his sentence is inappropriate, but his sole argument is that

       “he is not, by any analysis, the worst of offenders[.]” Brief of Defendant-

       Appellant at 19. The State alleges in its brief that Boddie has waived review of

       his sentence by failing to make an argument regarding the nature of his offense,

       citing a recent decision from this court which held that:


               Rule 7(B) plainly requires, as this court has long acknowledged,
               the appellant to demonstrate that his sentence is inappropriate in
               light of both the nature of the offenses and his character. . . .
               Because Sanders has failed to present any authority or analysis
               on the issue of the nature of his offenses, he has waived our
               review of the inappropriateness of his sentence.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 9 of 13
       Sanders v. State, 71 N.E.3d 839, 843-44 (Ind. Ct. App. 2017) (quotation

       omitted), trans. denied. The position of the Sanders panel has been contested in a

       more recent opinion stating that “we view the wording of the rule as a

       statement requiring us to consider both prongs in our assessment, and not as a

       requirement that the defendant must necessarily prove each of those prongs [to]

       render his sentence inappropriate.” Reis v. State, 88 N.E.3d 1099, 1103 (Ind. Ct.

       App. 2017) (quotation omitted). We reasoned in Reis that “requiring a

       defendant to prove each of the prongs in order to render his sentence

       inappropriate can lead to absurd results and require defendants to mount

       disingenuous arguments on appeal.” Id. at 1104. “[T]his interpretation of Rule

       7(B) does not lessen a defendant’s burden; rather, the burden may be

       heightened by the need to prove the nature of his character should overcome

       the admittedly serious nature of his offense.” Id. (quotation omitted).


[19]   For the reasons stated in Reis, we reject the State’s argument that Boddie has

       waived his right to review of his sentence for inappropriateness. Accordingly,

       we will consider both Boddie’s offense and his character when reviewing his

       sentence.


                                      C. Nature of the Offense
[20]   The nature of the offense references a defendant’s actions in comparison with

       the elements of the offense. Cannon v. State, 99 N.E.3d 274, 280 (Ind. Ct. App.

       2018), trans. denied. The nature of the offense can be analyzed by using the

       advisory sentence as a starting point. Anglemyer, 868 N.E.2d at 494.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 10 of 13
[21]   In the present case, Boddie argues that the sentence for only his burglary

       conviction was inappropriate.3 Boddie was sentenced to forty years for his

       Level 1 burglary conviction. “[A] person who commits a Level 1 felony . . .

       shall be imprisoned for a fixed term between twenty (20) and forty (40) years,

       with the advisory sentence being thirty (30) years.” Ind. Code § 35-50-2-4(b).


[22]   Although Boddie recieved the maximum sentence for a Level 1 felony and a

       near-maximum sentence for a Level 6 felony, the egregious nature of the

       offense supports such a sentence. Boddie broke into a seventy-five-year-old

       woman’s home in the dead of night. When the noise awoke Kelly and she left

       her bedroom, Boddie brutally attacked her, leaving her bloody and dazed on the

       floor. While Kelly was laying unconscious, Boddie took things from her home

       and then stole her car and drove away. Kelly suffered serious and lasting

       injuries as a result of the confrontation. The sentence is supported by the

       serious nature of Boddie’s offense.


                                    D. Character of the Offender
[23]   The character of the offender refers to “general sentencing considerations and

       the relevant aggravating and mitigating circumstances.” Cannon, 99 N.E.3d at




       3
         Generally, we review the entirety of a sentence for inappropriateness, which in this case would include the
       two years Boddie was sentenced for his conviction stemming from the theft from Walgreens. See Corbally v.
       State, 5 N.E.3d 463, 472 (Ind. Ct. App. 2014) (noting we should “focus on the forest—the aggregate
       sentence—rather than the trees—consecutive or concurrent, number of counts, or length of the sentence on
       any individual count”). However, because Boddie specifically states that he “is challenging his sentence on
       his conviction for Count I, Burglary, as a Level 1 offense[,]” Br. of Defendant-Appellant at 18, we address
       that sentence only.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018                Page 11 of 13
       280. “We assess the trial court’s recognition or non-recognition of aggravators

       and mitigators as an initial guide to determining whether the sentence imposed

       was inappropriate.” Stephenson v. State, 53 N.E.3d 557, 561 (Ind. Ct. App.

       2016).


[24]   The trial court identified two aggravating factors and no mitigating factors in

       sentencing Boddie. The aggravating circumstances warranting an enhanced

       sentence were the victim’s age and Boddie’s lengthy criminal history. On

       appeal, Boddie does not challenge the trial court’s use of the victim’s age as an

       aggravating factor; he only contests that he does not deserve a maximum

       sentence because he is not the worst of offenders based on his criminal history.


[25]   One relevant fact in considering the character of the offender is the defendant’s

       criminal history. Eisert v. State, 102 N.E.3d 330, 335 (Ind. Ct. App. 2018), trans.

       denied. “The significance of a criminal history . . . varies based on the gravity,

       nature, and number of prior offenses in relation to the current offense.” Id.

       Boddie acknowledges his extensive criminal history. He was first adjudicated

       for battery as a juvenile in 2006, and as an adult he has been convicted of

       criminal conversion, criminal trespass, domestic battery, resisting law

       enforcement, auto theft, invasion of privacy, and theft. His current convictions

       evince an ongoing pattern of criminal behavior lacking any indication of

       reform. This leads us to conclude that Boddie’s sentence is not inappropriate in

       light of his character.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 12 of 13
                                              Conclusion
[26]   The direct and circumstantial evidence presented at trial was sufficient for a

       reasonable jury to have found Boddie guilty of burglary beyond a reasonable

       doubt. Boddie has not met his burden of persuading us that his sentence is

       inappropriate in light of the nature of his offense and his character.

       Accordingly, we affirm Boddie’s conviction for burglary and his sentence.


[27]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1038 | November 29, 2018   Page 13 of 13